Title: From Thomas Jefferson to Bernard Peyton, 10 July 1821
From: Jefferson, Thomas
To: Peyton, Bernard


Dear Sir
Monticello
July 10. 21.
Yours of the 2d came to hand last night, and I learn with great concern the final Judgment in the case of Preston. the rules of the law are framed for the promotion of justice, and I am always sorry when in any particular case they produce the contrary. but you ask my opinion on the correctness of the decision; but, dear Sir, I am not competent to judge of it. nearly 40. years since I left the bar closely employed during that time in lines which, rarely recalled my attention to legal subjects, not possessing a law book, and my memory gone. it would be great presumption in me to decide on a case wherein two sets of judges have been of contrary opinions. nor could such an act of presumption avail you anything; because it could not undo what is done. the business now is to look forward and see if there be any remedy. I should suppose it possible that the jury next to act on it might refuse a verdict against their consciences, or might find a special one stating the  truth of the fact that the malversation in question did not take place within the period of your responsibility and leaving the judgment on the court. this second finding of the truth to be in your favor would have great weight with those who alone can ultimately relieve you, that is, the legislature to whom a petition stating strongly the Truth of the case could not be ineffectual, there are strong circumstances to be pressed on their consideration. 1. the negligence of their own committees reporting time after time that there was no default so far is  chiefly chargeable with the undisturbed course of these long malversations, and the last report by them declaring that all was well, when you undertook for Preston  decoyed you into the error on the ground of which you are now charged. 2. a jury have sworn that the malversations were not within the period for which you undertook to answer. 3. a court of 10. judges have decided against another court of 6. judges that you are not liable 4. Nor are these 6. judges those who are supposed of superior knolege and therefore made a court of ultimate revisal, but 5 of them are the minority of the very court which by 10. of it’s members acquitted you, and only a single one out of the 5. composing the revising court has concurred in the reversal of the judgment. I cannot believe that the legislature will permit a judgment which is a mere inference of law against truth to ruin innocent individuals. God bless you & send you a safe deliverance.Th: JeffersonP. S. be assured you will find no diminution of confidence in your friends in this quarter.